Citation Nr: 9932404	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1954 to June 
1978.  He died on August [redacted], 1995.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death and Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

The April 1997 RO decision also denied entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 and the appellant perfected her appeal as 
to that issue.  However, in view of the favorable decision 
that follows, that issue is moot.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1995 of cardiorespiratory 
arrest due to ischemic heart disease.

2.  The veteran's hypertension began during active service. 

3.  The veteran's fatal heart disease was causally linked to 
his hypertension. 

CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (1999).

2.  The appellant is eligible for educational assistance 
under Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§ 3501 (West 1991); 38 C.F.R. § 21.3021(a)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his lifetime, the veteran was not service connected 
for any disability.  His widow maintains that he developed 
hypertension during service, which eventually led to his 
fatal heart disease.

The veteran's service medical records show that the veteran 
had a number of elevated blood pressure readings, including 
150/100 in August 1974, 160/100 in June 1976, and 140/98 in 
September 1977.  Uncontrolled hypertension was diagnosed in 
June 1976.  The service medical records also include numerous 
normal blood pressure readings, including on the report of 
the veteran's separation examination.  Heart disease was not 
diagnosed during service.

The death certificate listed cardiorespiratory arrest due to 
ischemic heart disease as the immediate cause of the 
veteran's death.  An autopsy was not performed.

The appellant's claim is found to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  All relevant facts have 
been properly developed, and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
(b), (d).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a).  Service connection for a 
cardiovascular disease may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

The Board further notes that the term "cardiovascular-renal 
disease, including hypertension" applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease, and since hypertension is an early 
symptom long preceding the development of those diseases in 
their more obvious forms, a disabling hypertension within the 
1 year period will be given the same benefit of service 
connection as any of the chronic diseases listed, including 
arteriosclerosis.  38 C.F.R. § 3.309(a).

A review of the evidence indicates that the veteran was 
diagnosed with hypertension during service, and multiple 
elevated blood pressure readings during service support the 
diagnosis.  Further, letters from the veteran's private 
physician dated in April 1997 and May 1997 indicate that the 
veteran was treated for hypertension shortly after service, 
perhaps as early as August 1978.  While the Board is unable 
to determine the severity of the veteran's hypertension at 
that time, the private physician referred to the veteran's 
hypertension as "significant" and it is apparent that it was 
first diagnosed while he was on active duty and necessitated 
treatment soon after service.  Since ischemic heart disease 
and hypertension are considered as part of the same disease 
process (38 C.F.R. § 3.309(a)), the Board finds that the 
medical evidence supports the conclusion that the veteran's 
hypertension began during service and substantially 
contributed to his fatal heart disease.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.

II.  Entitlement to Dependents' Educational Assistance Benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a surviving spouse if a veteran 
dies from a service-connected disability or has a total 
disability permanent in nature or is missing in action or is 
captured or forcibly detained by a foreign government.  38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1).

As detailed above, service connection for the cause of the 
veteran's death is warranted, and the criteria under 38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1) have been met.  
Accordingly, entitlement to dependents' educational 
assistance benefits under 38 U.S.C. Chapter 35 is granted.


ORDER


Service connection for the cause of the veteran's death is 
granted.

Entitlement to dependents' educational assistance benefits 
under 38 U.S.C. Chapter 35 is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

